Citation Nr: 9912786	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for joint pain of the 
wrists, ankles, and right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
bilateral tinea pedis and joint pain of the ankles, wrists, 
and right knee.  The veteran timely filed a notice of 
disagreement and a substantive appeal regarding these 
determinations, and requested a hearing at the RO; such was 
afforded him in May 1997.  

The veteran's claim was first presented to the Board in April 
1998, at which time the present issue was remanded for 
additional development.  It has now been returned to the 
Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for joint pain of the 
wrists, ankles, and right knee.  Of record is a November 1998 
VA general medical examination which includes discussion of 
the veteran's claimed disabilities of the wrists, ankles, and 
right knee.  This medical evidence is obviously material to 
his claim and has not previously been presented.  However, 
the last rating action and the last supplemental statement of 
the case are each dated in July 1998.  The veteran has not 
waived his procedural right to RO review of this evidence.  
38 C.F.R. § 20.1304 (1998).  Therefore, this claim must be 
remanded to the agency of original jurisdiction for review on 
the basis of all the evidence of record.  

In light of the above, this claim is remanded for the 
following:  

The RO should review the veteran's claim 
in light of all evidence of record.  If 
the actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


